 In the Matter of SANTIAM LUMBER Co., EMPLOYERandLOCAL 5-265,INTERNATIONAL WOODWORKERS OF AMERICA, CIO, PETITIONERCase No. 19-R-1814.-Decided September 23, 1946Mr. G. A. Metzger,of Eugene, Oreg., andMr. Walter Leisy,of Leba-non, Oreg., for the Employer.Messrs. A. F. HartungandHarvey R. Nelson,of Portland, Oreg.,andMr. Ed. McSorley,of Sweet Home, Oreg., for the Petitioner.Mr. Doyle Pearson,of Portland, Oreg., andMessrs. C. P. Richardsand W.0. Kelsay,of Eugene, Oreg., for the Intervenor.Mr. John A. Nevros,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Albany,Oregon, on July 9, 1946, before Benjamin B. Law, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSantiam Lumber Co., a partnership composed of Fred W. Powers,Carl L. Davis, John R. Powers, George E. Powers, Helen R. Davis, andRichard E. Davis, is engaged in the operation of a sawmill at SweetHome, Oregon.During the current year, approximately 80 to 90percent of the Employer's anticipated lumber production, having anestimated value of in excess of $1,000,000, will be shipped to pointsoutside the State of Oregon.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.Lumber and Sawmill Workers Local Union No. 2791, United Broth-erhood of Carpenters and Joiners of America, herein called the Inter-71 N. L. R. B., No. 2.5 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDvenor, is a labor organization affiliated with the American Federationof Labor, claiming to represent employees of the Employer.,III.THE QUESTION CONCERNING REPRESENTATIONOn December 29, 1943, the Employer and the Intervenor enteredinto a contract covering all the Employer's workers except office andsupervisory personnel, effective to May 1, 1944, and automaticallyrenewable from year to year thereafter in the absence of notice byeither party to the other of "an intention to change, modify, revise,adjust or terminate" the agreement "at least 30 days preceding May 1of any year."Neither party to the contract has at any time givennotice of intention to terminate the contract.On April 21, 1945, fire completely destroyed the Employer's mill.In June 1945, reconstruction of the mill was commenced and on April17, 1946, the Employer resumed production on a limited basis.At thetime of the hearing, full production was contemplated by September9, 1946.On April 23, 1946, the Petitioner advised the Employer that it rep-resented a majority of the latter's employees and requested exclusiverecognition.By letter dated April 24, 1946, the Employer refusedto grant recognition to the Petitioner because of its contract with theIntervenor.On April 24, 1946, the Petitioner filed the petition herein.At the time of the fire, the Employer had about 75 employees work-ing in the mill.Of the approximately 40 workers engaged in con-struction work during the period of reconstruction, only 18 or 20 hadbeen employed by the Employer prior to the fire. The rest were newlylured carpenters and electricians' helpers.During the period ofreconstruction, the Employer had no contract with the Intervenorcovering construction operations, nor did it deal with the Intervenoror any other union in regard to the construction operations duringthe rebuilding of the plant.The wages of the newly hired constructionworkers were mainly determined on the basis of information obtainedby the Employer from the U. S. Employment Service and not throughcollective bargaining.In September 1945, the District Council andtheWillamette Valley Lumber Operators' Association, of which theEmployer was a member, negotiated a wage increase throughout thearea effective on November 1, 1945.2The Employer effected the in-crease only with respect to the 18 or 20 employees originally coveredby the agreement with the Intervenor, and not to the other con-struction Workers.IThe motion to intervene was filed by the Willamette Valley District Council of Lumberand Sawmill Workers, herein called the Distiict Council, in behalf of Local Union No.2791, a member of the District CouncilThe contract, by its terms, provided that "either party may notify the other party atany time of a desire to revise wages generally." SANTIAM LUMBER CO.7The Employer and the Intervenor urge that their contract con-stitutes a bar to a present election, because the Petitioner's claim torepresentationwas not made before April 1, 1946, the automaticrenewal date of the agreement.'However, as appears above, beforethe effective date of the automatically renewed contract in 1945, theEmployer's mill had ceased operations and did not resume productionuntil approximately 2 weeks after the 1946 automatic renewal date.An entire year has elapsed.Thus, at its inception in 1945 and forpractically the entire period covered by the renewed contract, as wellas on the 1946 automatic renewal date, the subject matter of the con-tract was no longer in existence.The contract by its terms did notcover and was not intended to apply to employees engaged in con-struction work.4While it is true that the District Council negotiateda general wage increase applicable to employees of members of theOperators' Association, such increase was intended to apply to em-ployees engaged in regular production and maintenance work, andnot to the type of construction workers then employed by the Em-ployer.The fact that the increase was effected by the Employerwith respect to the 18 or 20 workers engaged in constructionwork who had been employed in the regular operations of theEmployer prior to the fire- does not alter the situation ; these em-ployees were not engaged in production and maintenance work andclearly did not constitute a group representative of the skills andcategories embraced by the terms of the contract, many of whichhad ceased to exist when the mill was destroyed.5Under the fore-going circumstances, we are of the opinion that the contract does notconstitute a bar to a present determination of representatives.6We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.Iv. TIIE APPROPRIATE UNITThe parties agree that the appropriate unit should consist of allproduction, maintenance, and transportation employees at the Em-ployer's sawmill, excluding o ff i c e and clerical employees, plant super-intendent, mill foreman, planer and yard foreman, and retail nman-aSeelfatter of lhll B,Inc,40 N L R B 346In this connection,Walter Leisy,manager at the Employer'smill,testified"It seemsthat there was no effoit made on the part of theA F. of L.to do anything aboutthe agreement..since the thing was allowed to lie dormant during the constructionperiodCfMatterof American Radiator and Standard Sanitary Corporation,67 N L R B1135.BCf.Matter of Food Machinery Corporation,68 N L R B 600;Matter of Sinclair Rub-ber, Inc,57 NL R.B 800,Matter of The Prosperity Company,Inc.,55 N. L it. B 350,Matter of Ball Brothers Company,54 N. L R. B.1512,andMatter of Chase Brass andCopper Co,Inc,47 N.L. R B. 298,wherein the Board held that a contract executed priorto the commencement of operations in the plant covered thereby constituted no bar to anelection. 81DECISIONSOF NATIONAL LABORRELATIONS BOARDager.They are in disagreement, however, with respect to the shopforeman.The Petitioner would include him in the unit and theEmployer would exclude him; the Intervenor takes no position inthis regard.The shop foreman normally supervises approximately three em-ployees.He is paid on a salary basis, whereas his subordinates arehourly paid workers.Although he operates a machine occasionally,his supervisory duties require approximately two-thirds of his time.He has authority to hire and discharge employees.We find that theshop foreman is a supervisory employee within our customary defini-tion of the term; we shall therefore exclude him from the unit.We find that all production, maintenance, and transportation em-ployees at the Employer's sawmill, excluding office and clerical em-ployees, plant superintendent, mill foreman, planer and yard fore-man, shop foreman, retail manager, and all or any other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Santiam Lumber Co., SweetHome, Oregon, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Ninteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by Local 5-265, InternationalWoodworkers ofAmerica, CIO, or by Lumber and Sawmill Workers Local Union No.2791, A. F. of L.,T for the purposes of collective bargaining, or byneither.TAt the hearing,the Intervenor requested that its name appear on the ballot as itappears above;the request is hereby granted.